Exhibit 10.4

LUNA INNOVATIONS INCORPORATED

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of April 18, 2011
by and between Luna Innovations Incorporated, a Delaware Corporation
(the “Company”), and My Chung (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. During the Employment Term (as defined herein),
Executive will serve as the Company’s President and Chief Executive Officer.
Executive will render such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company, as shall
reasonably be assigned to him by the Company’s Board of Directors (“Board”).

(b) Reporting. Executive shall report directly to the Board.

(c) Obligations. During the Employment Term, and excluding periods of vacation
and sick leave to which Executive is entitled, Executive shall devote all
business time and attention to the affairs of the Company necessary to discharge
the responsibilities assigned hereunder, and shall use commercially reasonable
efforts to perform faithfully and efficiently such responsibilities.
Notwithstanding anything herein to the contrary, Executive may provide services
as a volunteer, member, director or officer of charitable, educational or civic
organizations or industry trade associations or groups, and may serve as
trustee, director or advisor to any family companies or trusts, provided that
such service does not materially interfere with the performance of Executive’s
duties to the Company as required under this Agreement.

2. Term. The period of Executive’s employment under this Agreement is referred
to herein as the “Employment Term.” The Agreement shall have an initial term
beginning on the Executive’s starting date of employment as mutually determined
by Executive and the Chairman of the Board of the Company (the “Effective Date”)
through June 30, 2012 (“Initial Term”). At the end of the Initial Term and on
each annual anniversary of such date thereafter, the Agreement automatically
will renew for successive additional one (1) year terms, unless either party
provides the other party with written notice of non-renewal at least ninety
(90) days prior to the date of the automatic renewal.

3. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated by either party at
any time, effective immediately, upon written notice to the other party, with or
without cause. However, as described in this Agreement, Executive may be
entitled to severance benefits depending upon the circumstances of his
termination of employment. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.

4. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive as
compensation for his services a base salary at the annualized rate of not less
than $305,000, as adjusted from time to time as provided herein (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and will be subject to standard federal,
state and local withholding. Executive’s performance will be reviewed at least
annually to determine if an increase in compensation is appropriate, which
increase shall be in the sole discretion of the Company.



--------------------------------------------------------------------------------

(b) Starting Bonus. The Company will pay Executive a starting bonus of $50,000,
subject to the usual required withholding, within      days of the Effective
Date of this Agreement.

(c) Bonus. As additional compensation for services hereunder, Executive shall be
eligible under the Company’s then current senior management incentive plan for
an annual discretionary cash bonus of at least fifty per cent (50%) of
Executive’s then current Base Salary, to be determined by the Company’s Board or
Compensation Committee thereof and contingent upon the Company’s and/or
Executive’s achievement of objectives set by the Company from time to time.
Executive shall also be eligible to receive equity bonuses at such times and in
such amounts as determined by the Board. All bonuses shall be in the discretion
of the Board.

5. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
as such plans and terms may exist from time to time, including, without
limitation, group health insurance, 401(k), and equity incentive plans. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. To the extent applicable, any reimbursement benefits shall comply
with the requirements of Treasury Regulations Section 1.409A-3(i)(1)(iv).

7. Severance in Connection with a Change In Control. If Executive’s employment
relationship with the Company is terminated within twelve months following a
Change in Control (as defined herein), Executive may be entitled to payment of
severance in accordance with this Section 7.

(a) Termination Without Cause; Termination for Good Reason. In the event that
within twelve months following a Change in Control (i) Executive terminates his
employment with the Company for Good Reason (as defined herein) or
(ii) Executive is terminated by the Company without Cause (as defined herein),
Executive shall be entitled to receive the following severance benefits if
Executive executes a general release, the standard form of which is attached
hereto as Exhibit A, with such changes as the Company may reasonably require
(the “ Release Agreement ”), within the applicable time period set forth
therein, but in no event later than forty-five (45) days following the date of
Executive’s termination (such latest permitted date is the “Release Agreement
Deadline”), and permits the Release Agreement to become effective in accordance
with its terms:

(i) Base Salary; Accrued Vacation; Pro-Rated Incentive Bonus. Executive shall
receive severance pay in an amount equal to eighteen (18) months of the Base
Salary (at the rate in effect immediately before the date of termination but not
giving effect to any reduction that would give Executive the right to resign for
Good Reason) paid in accordance with the Company’s normal payroll practices and
subject to the usual required withholding, plus an amount equal to all accrued
and unpaid vacation or paid-time off outstanding on Executive’s termination
date, subject to the usual required withholding, plus a pro-rated discretionary
cash bonus under the Company’s then current senior management incentive plan as
outlined in Section 4(c) herein. To the extent that all sums due pursuant to
this Section 7(a)(i) have not been paid by the 15 th day of the third month of
the calendar year following the calendar year during which the date of
termination occurs, the remaining amount due will be paid on that date.

(ii) Acceleration of Vesting. As of the date of termination, Executive shall
receive twelve (12) months of additional vesting of any unvested stock options
in accordance with their applicable vesting schedules as if Executive had
remained in service for an additional twelve (12) months as of the date of
termination. Executive shall also receive a cash payment equal to the value of
any unvested 401(k) Company match amount.

 

2



--------------------------------------------------------------------------------

(iii) COBRA Benefits. The Company shall pay the group health continuation
coverage premiums for Executive and Executive’s covered dependents under Title X
of the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”), for
a period of not less than eighteen (18) months from the date of Executive’s
termination of employment to the extent Executive is eligible for and elects
such continuation coverage under COBRA. Notwithstanding the above, the Company
shall only be responsible for the premiums for the same type of coverage in
which Executive participated at the time of his termination.

(iv) Notwithstanding any of the foregoing to the contrary, Executive shall not
receive the severance pay, pro-rated incentive bonus, or health care insurance
reimbursement referenced above unless and until the Release Agreement becomes
effective and can no longer be revoked under its terms. Amounts otherwise
payable prior to the Release Agreement’s effective date shall accrue and become
payable on the first regularly scheduled pay date following the effective date
of the Release Agreement. Notwithstanding any provisions in this Agreement to
the contrary, the Company’s obligations and Executive’s rights to severance
benefits under this Section shall cease and be rendered a nullity immediately
should Executive violate any provision of Executive’s Confidentiality Agreement
with the Company of even date herewith (the “Confidentiality Agreement”).

8. Severance Not in Connection with a Change In Control. If Executive’s
employment relationship with the Company is terminated without Cause or by
Executive for Good Reason and Executive is not entitled to payment of severance
in accordance with Section 7, the provisions of this Section 8 will apply.

(a) Termination Without Cause; Termination for Good Reason. In the event
(i) Executive terminates his employment with the Company for Good Reason (as
defined herein) or (ii) Executive is terminated by the Company without Cause (as
defined herein), Executive shall be entitled to receive the following severance
benefits if Executive executes the Release Agreement within the applicable time
period set forth therein, but in no event later than forty-five (45) days
following the date of termination (such latest permitted date is the “Release
Agreement Deadline”), and permits the Release Agreement to become effective in
accordance with its terms:

(i) Base Salary; Accrued Vacation. Executive shall receive severance pay in an
amount equal to twelve (12) months of the Base Salary (at the rate in effect
immediately before the date of termination but not giving effect to any
reduction that would give Executive the right to resign for Good Reason) paid in
accordance with the Company’s normal payroll practices and subject to the usual
required withholding, plus an amount equal to all accrued and unpaid vacation or
paid-time off outstanding on Executive’s termination date, subject to the usual
required withholding. To the extent that all sums due pursuant to this
Section 8(a)(i) have not been paid by the 15 th day of the third month of the
calendar year following the calendar year during which the date of termination
occurs, the remaining amount due will be paid on that date.

(ii) Acceleration of Vesting. As of the date of termination, Executive shall
receive twelve (12) months of additional vesting of any unvested stock options
in accordance with their applicable vesting schedules as if Executive had
remained in service for an additional twelve (12) months as of the date of
termination. Executive shall also receive a cash payment equal to the value of
any unvested 401(k) Company match amount.

(iii) COBRA Benefits. The Company shall pay the group health continuation
coverage premiums for Executive and Executive’s covered dependents under COBRA
for a period of not less than twelve (12) months from the date of Executive’s
termination of employment to the extent Executive is eligible for and elects
such continuation coverage under COBRA. Notwithstanding the above, the Company
shall only be responsible for the premiums for the same type of coverage in
which Executive participated at the time of his termination.

 

3



--------------------------------------------------------------------------------

(iv) Notwithstanding any of the foregoing to the contrary, Executive shall not
receive the severance pay or health care insurance reimbursement referenced
above unless and until the Release Agreement becomes effective and can no longer
be revoked under its terms. Amounts otherwise payable prior to the Release
Agreement’s effective date shall accrue and become payable on the first
regularly scheduled pay date following the effective date of the Release
Agreement. Notwithstanding any provisions in this Agreement to the contrary, the
Company’s obligations and Executive’s rights to severance benefits under this
Section shall cease and be rendered a nullity immediately should Executive
violate any provision of the Confidentiality Agreement.

(b) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company is terminated voluntarily by Executive without Good Reason or
Executive is terminated for Cause by the Company, he will not receive severance
pay, paid COBRA benefits, or any other similar compensation.

(c) Dissolution, Liquidation or Insolvency of the Company. Notwithstanding the
above, in the event Executive’s employment is terminated by the Company in
connection with or as a result of the liquidation, dissolution, insolvency or
other winding up of the affairs of the Company without the establishment of a
successor entity to the Company, the Company shall have no obligation to provide
severance or further financial consideration to Executive except for any
reasonable expense reimbursements or base salary that Executive has accrued and
earned at the time of such termination.

(d) Death or Disability. Executive’s employment and this Agreement shall
automatically terminate, and Executive will receive the severance pay,
acceleration of vesting, benefits and other compensation set forth in
Section 8(a) above (i) upon Executive’s death or (ii) in the event of any
Complete Disability, as defined in Section 9. If Executive is entitled to
long-term disability insurance benefits under a long-term disability insurance
plan for which the Company paid the insurance premiums, any amounts due pursuant
to this Section 8(d) shall be reduced by the maximum amount of such benefits.

9. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as follows:

(i) an act of embezzlement, theft, or fraud by Executive with respect to the
Company or any of its affiliates;

(ii) Executive’s conviction of, or plea of nolo contendere to, a felony or any
other crime involving moral turpitude (excluding traffic offenses);

(iii) Executive’s (A) repeated gross negligence or willful misconduct in the
performance of his employment duties and responsibilities to the Company (other
than as a result of a disability) or (B) refusal to comply with the directives
of the Board, provided that such gross negligence, willful misconduct or refusal
to comply with the directives of the Board shall only constitute Cause after
Executive has received a written notice from the Company or the Board which
specifically sets forth the factual basis for the Company’s belief that
Executive’s actions or inactions constitute Cause and Executive has been
provided with a reasonable opportunity of not less than thirty (30) days to
cure, to the reasonable satisfaction of the Board, any alleged gross negligence,
willful misconduct or refusal to comply with the directives of the Board; or

(iv) Executive’s material breach of this Agreement or the Confidentiality
Agreement.

 

4



--------------------------------------------------------------------------------

(b) Change in Control. For purposes of this Agreement, “Change in Control” is
defined as follows:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the Effective Date, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination, but will neither
include an individual whose election or nomination is done by a competing proxy
solicitation nor any existing Director who sponsors any such competing proxy
solicitation ; or

(iv) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(c) Complete Disability. For purposes of this Agreement, Executive’s “Complete
Disability” means Executive has been determined to be eligible for benefits
under the Company’s long-term disability benefits plan. If the Company has no
long-term disability benefits plan, “Complete Disability” means Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months as determined by a qualified physician selected by the Board.

(d) Good Reason. For purposes of this Agreement, “Good Reason” shall mean
Executive’s voluntary termination of his employment after the occurrence of any
of the following without the express written consent of Executive:

(i) a non-voluntary material reduction in Executive’s annualized Base Salary
that is not part of a general reduction of salary or other concessionary
arrangement affecting all employees of the Company or affecting all senior
executive officers of the Company;

(ii) a requirement by the Company or the Board that Executive be relocated to a
Company office more than fifty (50) miles from Roanoke, Virginia; or

(iii) any material breach by the Company of any of its obligations hereunder;
provided, however that in order for Executive’s termination of his employment to
qualify as a voluntary termination for “Good Reason,” (i) Executive must provide
the Company with written notice within sixty (60) days of the event(s) that
Executive believes constitutes “Good Reason” specifically identifying the acts
or omissions constituting the grounds for Good Reason, (ii) the Company must
have failed to cure such Good Reason acts or omissions within thirty (30) days
following the date of such notice (the “Cure Period”), and (iii) Executive’s
voluntary termination occurs within thirty (30) days following the expiration of
the Cure Period.

 

5



--------------------------------------------------------------------------------

10. Confidentiality Agreement. As of even date herewith, Executive has entered
into and agrees to continue to abide by the terms of the Confidentiality
Agreement. To the extent the terms of this Agreement are inconsistent with the
terms of the Confidentiality Agreement, the terms of this Agreement shall
control. The terms and conditions of the Confidentiality Agreement are
incorporated herein by reference.

11. Excise Tax Adjustment. Notwithstanding any of the foregoing to the contrary,
in the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) but for this Section, would be subject to the
excise tax imposed by Section 4999 of the Code, then Executive’s severance
benefits under this Agreement shall be payable either (A) in full, or (B) as to
such lesser amount which would result in no portion of such severance benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by Executive on an after-tax basis, of the greatest amount of severance benefits
under this Agreement, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section shall be made in writing by the Company’s independent public accountants
(the “Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 11. Any reduction in payments and/or
benefits required by this Section 11 shall occur in the following order:
(1) reduction of cash payments; (2) reduction in vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant for Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes and shall assume in writing and be bound by all of the Company’s
obligations under this Agreement. For this purpose, “successor” means any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

13. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

 

6



--------------------------------------------------------------------------------

If to the Company:

Luna Innovations Incorporated

One Riverside Circle, Suite 400

Roanoke, Virginia 24016

Attn: General Counsel

If to Executive:

At the last residential address known by the Company.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with Executive’s employment with the Company, Executive
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, arising from or relating to the enforcement, breach, performance,
or interpretation of this Agreement, Executive’s employment, or the termination
of Executive’s employment, shall be resolved, to the fullest extent permitted by
law, by final, binding and confidential arbitration in Roanoke, Virginia,
conducted by the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) or
its successor, under the then applicable rules of JAMS. Executive and the
Company acknowledge that by agreeing to this arbitration procedure, each party
waives the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law. Nothing in this Agreement is intended to prevent either
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Notwithstanding
the foregoing, Executive and the Company each have the right to resolve any
issue or dispute arising under the Confidentiality Agreement by court action
instead of arbitration.

16. Entire Agreement. This Agreement and the Confidentiality Agreement
collectively represent the entire agreement and understanding between the
parties as to the subject matter herein and therein and together supersede all
prior or contemporaneous agreements whether written or oral. No waiver,
alteration, amendment or modification of any of the provisions of this Agreement
or of the Confidentiality Agreement will be binding unless it is in writing and
is signed by the person or party to be charged. The Chairman of the Board is the
only person with authority to act on behalf of the Company with respect to such
matters under this Agreement.

17. Tax Matters.

(a) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes.

(b) Section 409A Compliance.

(i) Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”). Severance benefits shall not commence
until Executive has

 

7



--------------------------------------------------------------------------------

a “separation from service” for purposes of Section 409A. Each installment of
severance benefits is a separate “payment” for purposes of Treas. Reg.
Section 1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy
the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(5). However, if such
exemptions are not available and Executive is, upon separation from service, a
“specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences under Section 409A, the
timing of the severance benefits payments shall be delayed until the earlier of
(i) six (6) months and one day after Executive’s separation from service, or
(ii) Executive’s death. Additionally, if the severance benefits are not covered
by one or more exemptions from the application of Section 409A and the Release
Agreement could become effective in the calendar year following the calendar
year in which Executive separates from service, the Release Agreement will not
be deemed effective any earlier than the Release Agreement Deadline.

(ii) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

18. Governing Law. This Agreement will be governed by the laws of the
Commonwealth of Virginia, without regard to its conflict of laws principles.

19. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

20. Resignation from the Board. Executive understands and agrees that if he is a
member of the Board at the time his employment with the Company terminates,
whether with or without cause and whether voluntary or involuntary, and as a
further condition of his receipt of any severance benefits to which he otherwise
might be entitled under this Agreement, he will submit his resignation as a
member of the Board effective as of his last day of employment.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the date first set forth above.

 

MY CHUNG     LUNA INNOVATIONS INCORPORATED

/s/ My Chung

    By:  

/s/ Richard Roedel

Signature     Signature

My Chung

   

Richard Roedel

Print Name     Print Name    

Chairman

    Print Title

[Signature Page to Employment Agreement]

 

9